                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

VINCE NICHOLAS VAN VLECK, Individually,
VINCE NICHOLAS VAN VLECK, in a
representative capacity on behalf of similarly
situated persons,
                                                    Case No. 20-cv-11635
        Plaintiff,                                  Hon. Stephanie Dawkins Davis
                                                    Mag. Elizabeth A. Stafford
v.

LEIKIN, INGBER & WINTERS, P.C.,
d/b/a INGBER & WINTERS, P.C.,

        Defendant.
________________________________________________________________/

              DEFENDANT’S SUPPLEMENTAL BRIEF IN SUPPORT OF
                    ITS RULE 12(B)(1) MOTION TO DISMISS

        The distinction between “procedural” and “substantive” violations of

consumer protection statutes has no place in the Article III standing jurisprudence

launched by Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016) and applied in subsequent

appellate case law. The Supreme Court’s Spokeo decision involved an alleged

“procedural” violation of the Fair Credit Reporting Act, in that the defendant was

alleged to have violated its statutory duty to “follow reasonable procedures to assure

maximum possible accuracy of” consumer reports, 15 U.S.C. § 1681e(b), and to

have published inaccurate information about the plaintiff. Spokeo, 136 S.Ct. at

1545-1546. The Supreme Court’s majority opinion noted that, while the plaintiff

had alleged a statutory violation, “Congress cannot erase Article III’s standing

03391658 v1                               1
requirements by statutorily granting the right to sue to a plaintiff who would not

otherwise have standing.” Id. at 1548-1549. In other words:


         [A] plaintiff [does not] automatically satisf[y] the injury-in-fact
         requirement whenever a statute grants a person a statutory right and
         purports to authorize that person to sue to vindicate that right. Article
         III standing requires a concrete injury even in the context of a statutory
         violation. For that reason, Robins could not, for example, allege a bare
         procedural violation, divorced from any concrete harm, and satisfy the
         injury-in-fact requirement of Article III. [Id. at 1549.]

         The Spokeo majority’s analysis thus appropriately used “a bare procedural

violation” as an “example” of a statutory violation that would not by itself satisfy

Article III, because the plaintiff in that case claimed the defendant violated its duty

to “follow reasonable procedures.” Id. at 1545-1546. But there is no indication in

the opinion that only plaintiffs who plead “procedural” violations have this added

burden of pleading a concrete injury while those who plead “substantive” violations

do not and can rest on the violation alone. Rather, Article III categorically “requires

a concrete injury,” whatever the nature of the statutory violation. Id. at 1549.

         Indeed, the misconceived distinction between “procedural” and “substantive”

violations was debunked by the Seventh Circuit earlier this year, which noted that

Spokeo’s holding “that a ‘bare procedural violation’ does not suffice to support an

injury-in-fact made some people wonder whether there is a distinction between

alleged procedural injuries and alleged substantive injuries. We [have] clarified…

that no such line exists. Article III must be satisfied no matter what kind of

03391658 v1                                  2
violation is asserted.” Thornley v. Clearview AI, Inc., 984 F.3d 1241, 1246 (7th Cir.

2021), emphasis added. See also Larkin v. Finance System of Green Bay, Inc., 982

F.3d 1060, 1066 (7th Cir. 2020) (same observation in the context of FDCPA claims).

As the Eleventh Circuit carefully explained in a recent en banc decision, Muransky

v. Godiva Chocolatier, Inc., 979 F.3d 917, 929-930 (11th Cir. 2020) (en banc),

citations and internal quotations omitted:

         Muransky attempts to reframe the nature of his injury by relying on a
         fuzzy distinction between ‘substantive’ and ‘procedural’ rights. He
         argues that Godiva’s statutory violation deprived him of a substantive
         right… and that the violation of a substantive right, unlike a procedural
         right, automatically inflicts an injury in fact—even if it causes no harm.
         This, it turns out, is a dressed up version of the same argument that the
         Eighth Circuit accepted before Spokeo, but had to walk back after it:
         Our prior statement that ‘injury in fact may thus be shown solely by the
         invasion of a legal right that Congress created,’ is no longer good law
         in light of the Supreme Court’s subsequent holding in Spokeo, Inc. v.
         Robins [that] Article III standing requires a concrete injury even in the
         context of a statutory violation.

         In an attempt to resuscitate that argument, Muransky contends that the
         holding in Spokeo applies only to what he calls ‘procedural’ statutory
         violations, and not to what he calls ‘substantive’ ones. He argues
         that Spokeo confirms his view when it says that even a procedural
         violation can be sufficient in some circumstances to constitute injury in
         fact. Muransky is absolutely right that Spokeo makes this point, but
         he’s absolutely wrong that it saves his claim.

         Spokeo’s statement stands for the unremarkable proposition that, in
         some cases, the violation of a procedural right set out in a statute will
         necessarily result in the harm that Congress was trying to prevent. A
         prime example is the illegal deprivation of information: a plaintiff
         suffers an ‘injury in fact’ when the plaintiff fails to obtain information
         which must be publicly disclosed pursuant to a statute. That, the
         Supreme Court has already made clear, is not a ‘bare’ procedural

03391658 v1                                  3
         violation, or one that is ‘divorced from any concrete harm’; if a statute
         protects against a lack of information, the denial of access to
         information is a concrete injury….

         So while some statutory violations, by their very nature, will be
         coextensive with the harm that Congress was trying to prevent, labels
         do not control our analysis. We are not the first court to recognize that
         arguments grounded in a distinction between substantive and
         procedural rights miss the point and are ‘unconvincing’ because they
         depend entirely on the framing of the right. The question, always, is
         whether an injury in fact accompanies a statutory violation….

         The point is that for standing purposes, no matter what label you hang
         on a statutory violation, it must be accompanied by a concrete injury.

         The district court decisions referenced in this Court’s Order for Supplemental

Briefing are contrary to the circuit courts of appeal that have addressed the purported

distinction between “procedural” and “substantive” violations and found that even

“substantive” violations require an attendant concrete injury to establish Article III

standing. Nor are any of the cases cited in the Plaintiff’s Supplemental Brief

instructive on this issue. Sheriff v. Gillie, 136 S.Ct. 1594 (2016), contrary to the

Plaintiff’s suggestion, did not classify any provisions of the FDCPA as either

“procedural” or “substantive.” Nor did Sheriff or most of the Plaintiff’s other cases

even involve Article III standing issues, and therefore any characterization by those

courts of certain rights as “substantive” is simply out of context.1


1
  Assuming arguendo this Court declines to follow the circuit courts of appeal, which
have rejected the distinction between “procedural” and “substantive” in the Article
III standing context, then it should find that the violations alleged in this case are
procedural. As will be discussed infra, the Plaintiff’s claim regarding the alleged
03391658 v1                                  4
         Indeed, for courts conducting a Spokeo analysis, the starting point is not

whether the alleged violation is procedural or substantive, but rather whether the

alleged injury is “tangible” or “intangible.” Spokeo, 136 S.Ct. at 1549. “As a general

matter, tangible injuries qualify as concrete” for Article III standing purposes.

Trichell v. Midland Credit Management, Inc., 964 F.3d 990, 997 (11th Cir. 2020),

citing Spokeo, 136 S.Ct. at 1549. An intangible injury, on the other hand, only

qualifies as concrete if it has “a close relationship to a harm that has traditionally

been regarded as providing a basis for a lawsuit” under the common law, or if

Congress has otherwise “identified” and “elevated” the intangible harm as one that

satisfies Article III.2 Spokeo, 136 S.Ct. at 1549. See also Trichell, 964 F.3d at 997.

         In Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020), the Sixth

Circuit applied this Spokeo analysis in the context of the FDCPA, which analysis is

highly instructive and ultimately dispositive of the Plaintiff’s arguments in this case.


misrepresentation in the summons is brought under 15 U.S.C. § 1692e, which is the
exact same provision that the Sixth Circuit described as “procedural” in Buchholz v.
Meyer Njus Tanick, PA, 946 F.3d 855, 870 (6th Cir. 2020). In light of Buchholz, the
Plaintiff’s citation to Coulter-Owens v. Time Inc., 695 F. Appx. 117 (6th Cir. 2017)
– a case involving a completely different consumer protection statute – is inapposite.
Meanwhile, the Plaintiff’s other claims, alleging that the Defendant firm served
papers in a state-court collection action at an inappropriate time, are even more
procedure-oriented than the alleged Section 1692e violation.
2
  The Plaintiff’s Supplemental Brief appears to define a “substantive” violation as a
violation of any consumer protection statute that causes an intangible injury that,
either because of the common law or congressional judgment, by itself qualifies as
concrete. If that is the Plaintiff’s position, then the parties’ only disagreement about
the point is semantical.
03391658 v1                                5
In Buchholz, the plaintiff alleged violations of 15 U.S.C. § 1692e, claiming that the

dunning letters at issue falsely represented that an attorney was involved in the

defendant’s collection efforts. The question posed to the Sixth Circuit was whether

the plaintiff’s alleged anxiety that he would be sued was sufficiently tangible to

satisfy Article III, or, if not, whether the alleged violations themselves constituted

an intangible harm that somehow was sufficient to satisfy Article III. Id. at 861-862.

         The Buchholz Court first noted it was dubious of the proposition that anxiety

was an injury that could ever be sufficiently tangible to satisfy Article III. Id. at 863-

865. But the Court ultimately did not decide that issue, because the plaintiff’s

emotional distress claim was related to a fear of future harm, which must be

“certainly impending” to be cognizable as an injury in fact, if at all, and the Buchholz

Court found the threat of litigation was not “certainly impending” at the time Mr.

Buchholz filed his complaint. Id. at 865-866.

         Here, the Plaintiff alleges that by serving process on him, the Defendant firm

violated 15 U.S.C. §§ 1692d, d(1) and c(a)(1) by respectively “engaging in any

conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt,” using “criminal means to harm” him,

and communicating with him at a “place known or which should be known to be

inconvenient to the consumer,” which violations caused him to be anxious he would

catch COVID-19. But as briefed at length in connection with the Defendant’s


03391658 v1                                 6
Motion to Dismiss, the Plaintiff’s anxiety is not cognizable under Buchholz, 946

F.3d at 865-866, because it was not “certainly impending,” at the time the Plaintiff

filed his complaint, that he would contract COVID-19 from his exposure to the

process server weeks earlier. Consequently, the Plaintiff’s alleged injury does not

satisfy Article III under Buchholz.

         The next step of the Spokeo analysis – whether the alleged statutory violations

themselves could satisfy Article III’s actual injury requirement – requires

consideration of whether Congress “identified” and “elevated” the specific

violations as ones that on their own could satisfy Article III or, if not, whether the

violations have a “close relationship” to traditional common-law harms. Spokeo,

136 S.Ct. at 1549. In Buchholz, the Court made the following observations with

regard to analyzing the former issue:

         Buchholz argues—and we do not disagree—that Congress passed the
         FDCPA to prevent debt collectors from engaging in abusive debt-
         collection practices. But even assuming MNT violated the statute by
         misrepresenting that an attorney had reviewed Buchholz’s debts, we
         find ourselves… unable to identify any harm to come from that
         violation. Buchholz gives us no reason to believe he did not owe the
         debts. He does not allege, for example, that the statute of limitations
         has expired, that res judicata precludes MNT from collecting the debts,
         or even that MNT miscalculated the amounts he allegedly owes…. We
         are at a loss for how MNT's letters caused any harm, much less harm
         that Congress intended to prevent when it enacted the FDCPA.
         [Buchholz, 946 F.3d at 870.]

Similarly, in another post-Spokeo case, the Sixth Circuit in Lyshe v Levy, 854 F3d

855 (6th Cir. 2017) found that the plaintiff’s allegation that the defendant violated 15

03391658 v1                                 7
U.S.C. §§ 1692(c) and 1692e by making misrepresentations in a state-court

collection action was an intangible harm that did not constitute an injury in fact

because it was not the type of harm Congress intended to prevent when it enacted

the FDCPA. Id. at 861-862.

         Returning to the Buchholz decision, the Sixth Circuit noted that:

         As to the second Spokeo factor, the common law, Buchholz comes up
         short again. Buchholz makes no argument that the injury he suffered is
         like a harm that the common law recognizes. [ . . .] Buchholz’s failure
         to identify an analogous harm and corresponding common law cause of
         action—and our inability to identify one on his behalf—is another
         signal that his alleged harm is not cognizable. [Buchholz, 946 F.3d at
         870 (internal quotation marks and citation omitted).]

         Here, the Plaintiff’s claim that he was afraid of catching COVID-19 from a

process server who was serving process in accordance with state-court rules, and

during a time when the Michigan Supreme Court stated that it was “in no way

prohibit[ing] or restrict[ing] a litigant from commencing a proceeding whenever the

litigant chooses” [AO-2020-3, attached as Exhibit A to Defendant’s Reply Brief], is

clearly not the type of harm that Congress had in mind when it enacted the FDCPA,

nor is it akin to assault, abuse of process, trespass, or any other common-law tort.

Rather, as discussed in the briefing to date, Amazon drivers were allowed to deliver

non-essential packages and postal carriers were allowed to serve certified mail

during        the   time   in   question,   https://about.usps.com/newsroom/service-

alerts/pdf/usps-continuity-of-operations-03-20-2020.pdf, last accessed Mar. 2,


03391658 v1                                 8
2021, and it was even possible to have alcoholic beverages delivered to one’s door,

https://detroit.eater.com/maps/where-to-find-beer-wine-cider-mead-carryout-

curbside-pickup-delivery-metro-detroit-bars-restaurants, last accessed Mar. 5, 2021.

It is safe to assume that no civil or criminal actions were initiated against any such

delivery persons, and, likewise, had the Plaintiff himself opened his door to find

someone delivering anything but a summons and complaint, he presumably would

not have filed a lawsuit. But why should the delivery of court papers to collect a

debt the Plaintiff does not dispute he owed, be treated any differently? Accordingly,

the Plaintiff’s statutory claims relating to having being served with process in a state-

court collection action do not constitute an injury in fact under either of the two

factors from Spokeo and Buchholz.

         As for the Plaintiff’s claim that the Defendant firm violated 15 U.S.C. § 1692e

by failing to disclose that the answer date was tolled by a Michigan Supreme Court

order, Buchholz and Lyshe, supra are absolutely clear that a technical violation of

Section 1692e, without more, does not satisfy Article III. Just as the Buchholz Court

found, Article III requires there to be some actual “harm to come from that

violation,” and “[w]e are at a loss for how [the defendant’s] letters caused any harm.”

946 F.3d at 870.          See also Trichell, 964 F3d at 998-1002 (an alleged

misrepresentation in violation of the FDCPA, without any attendant actual harm, is

not a concrete injury for standing purposes). At most, the Plaintiff’s claim regarding


03391658 v1                                 9
the answer date is a violation of a state-court procedure that the Lyshe Court

explained is not a cognizable injury in fact. See Lyshe, 854 F3d at 861-862.

         As the Sixth Circuit stated in Buchholz: “Congress cannot confer standing on

a plaintiff – and thus open the door to federal court – when the plaintiff has not

sustained an injury in fact; Article III’s standing requirements still apply.” Buchholz,

946 F.3d at 862.       Because the Plaintiff cannot satisfy Article III’s standing

requirements, his claims should be dismissed.

         WHEREFORE, there being no just cause otherwise, the Defendant

respectfully asks the Court to dismiss this case for lack of subject matter jurisdiction.

                                         MADDIN HAUSER ROTH & HELLER PC


                                         By: /s/ Kathleen H. Klaus (P67207)
                                         Kathleen H. Klaus (P67207)
                                         Jesse L. Roth (P78814)
                                         28400 Northwestern Highway
                                         2nd Floor – Essex Centre
                                         Southfield, MI 48034
                                         (248) 359-7520
                                         kklaus@maddinhauser.com
Dated: March 8, 2021                     Attorneys for Defendant




03391658 v1                                10
                           CERTIFICATE OF SERVICE

        I hereby certify that on March 8, 2021, I electronically filed the above
 document(s) with the Clerk of the Court using the ECF system, which will send
 notification of such filing to those who are currently on the list to receive e-mail
 notices for this case.

                                                /s/ Kathleen H. Klaus
                                               Kathleen H. Klaus
                                               Maddin, Hauser, Roth & Heller
                                               Attorneys for Defendant
                                               28400 Northwestern Highway
                                               2nd Floor
                                               Southfield, MI 48034
                                               (248) 359-7520
                                               kklaus@maddinhauser.com
                                               Attorney Bar No. P67207
 DATED: March 8, 2021




03391658 v1                               11
